Citation Nr: 1412282	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-26 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension.  When this case was before the Board in February 2012, it was concluded new and material evidence had been received, and the claim for service connection for hypertension was reopened.  The claim was remanded for additional development of the record.  

In its February 2012 determination, the Board reopened the claim for service connection for diabetes mellitus, and granted service connection for it.  The claim for service connection for peripheral neuropathy was remanded for additional development of the record.  Based on the receipt of additional evidence, included the report of a March 2012 VA examination, the RO, by rating action dated May 2012, granted service connection for peripheral neuropathy of each lower extremity.  The Veteran has also been granted a total rating based on individual unemployability effective from August 2006. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its February 2012 remand, the Board directed that an examination be obtained and that an opinion concerning the etiology of hypertension be provided.  The examiner was directed to furnish an opinion as to whether it was at least as likely as not that the Veteran's hypertension was related to service, or if it was caused or aggravated by his service-connected sarcoidosis or diabetes mellitus.  The Board acknowledges that an examination was conducted in March 2012.  However, while the examiner determined that it was less likely than not that hypertension was caused by service or a service-connected disability, she failed to address whether hypertension had been aggravated by sarcoidosis or diabetes mellitus.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the physician who conducted the March 2012 VA examination.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension was aggravated (permanently worsened the underlying disorder beyond its normal course) by the Veteran's service-connected pulmonary sarcoidosis or diabetes mellitus or any of his other service-connected disabilities.  The rationale for any opinion should be set forth.  If the original physician is not available, the file should be sent to another physician who should respond to the questions set forth above after reviewing the claims folder.  

2.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


